      Case 1:17-cr-00229-AT-CMS Document 280 Filed 10/21/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


   U NITED S TATES OF A MERICA
                                                Criminal Action No.
         v.
                                                1:17-CR-229-AT-CMS
   J ARED W HEAT ,
   J OHN B RANDON S CHOPP , AND
   H I -T ECH P HARMACEUTICALS , I NC .


   Status Report Regarding Defendants’ Motion for Scheduling Order and
                            Motion to Compel

   The United States of America, by Byung J. Pak, United States Attorney, and

Nathan P. Kitchens and Kelly K. Connors, Assistant United States Attorneys for

the Northern District of Georgia, files this Status Report, having consulted with

defense counsel regarding the issues outlined by the Court in its Order (Doc.

241). The parties agree that this Status Report reflects the agreements of the

parties and the remaining points of discussion for the status conference

scheduled on October 22, 2019.
   The parties previously advised the Court that they had reached agreements

regarding the timelines for disclosing Giglio materials and for providing

documents the government intends to use in its case-in-chief. The parties

recommend that the Court set the deadline at 14 days prior to trial for disclosure

of Giglio materials, and the parties recommend that the Court set the deadline at

       600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                       (404) 581-6000 fax (404) 581-6181
                                          1
      Case 1:17-cr-00229-AT-CMS Document 280 Filed 10/21/19 Page 2 of 4




30 days prior to trial for the government to provide documents that it intends to
use in its case-in-chief.

   The parties have reached a third agreement regarding the timing for Daubert

litigation. The parties agree that timelines for Daubert motions and briefing, as
well as the setting of any necessary Daubert hearings, should occur after the

district court rules on the Defendants’ pending motions to suppress and motions

to dismiss. The parties intend to discuss the status of Defendants’ defense expert
disclosures and remaining expert-related discovery at tomorrow’s hearing.

   At the status conference, the parties will also address the following issues, for

which the parties have not reached an agreement:
      x Timing for the parties to exchange witness and exhibit lists;

      x Timing for notice of any 404(b) materials;

      x Defendants’ request that the government not only disclose but also

          identify any Brady materials; and

      x Defendants’ request that the government not only disclose but also

          identify any written and recorded statements made by individuals who
          are legally able to bind Hi-Tech.




        600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                        (404) 581-6000 fax (404) 581-6181
                                         2
Case 1:17-cr-00229-AT-CMS Document 280 Filed 10/21/19 Page 3 of 4




                                Respectfully submitted,

                                B YUNG J. P AK
                                    United States Attorney


                             /s/N ATHAN K ITCHENS
                                   Assistant United States Attorney
                                Georgia Bar No. 263930
                                Nathan.Kitchens@usdoj.gov


                             /s/K ELLY K. C ONNORS
                                   Assistant United States Attorney
                                Georgia Bar No. 504787
                                Kelly K. Connors




 600 U.S. Courthouse, 75 Ted Turner Drive S.W., Atlanta, GA 30303
                 (404) 581-6000 fax (404) 581-6181
                                3
      Case 1:17-cr-00229-AT-CMS Document 280 Filed 10/21/19 Page 4 of 4




                             Certificate of Service

The United States Attorney’s Office served this document today by filing it using

the Court’s CM / ECF system, which automatically notifies the parties and counsel
of record.


October 21, 2019


                                         /s/ K ELLY K. C ONNORS

                                         K ELLY K. C ONNORS

                                         Assistant United States Attorney
